Citation Nr: 0209786	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  01-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. C. G., M.D. 


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.  He died in February 1991.  The appellant is 
his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the appellant's application to reopen 
a claim for service connection for the cause of the veteran's 
death.  The RO originally denied such claim in January 1992.  

In August 1997 the Board denied the appellant's claim for 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318, and dismissed claims of clear and 
unmistakable error in a March 1986 Board decision and earlier 
RO decisions subsumed in the 1986 Board decision.

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of service connection for cause of the 
veteran's death.  Further development will be conducted on 
the issue of service connection connection for cause of the 
veteran's death on a de novo basis pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

FINDINGS OF FACT

1.  In January 1992, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  

2.  Evidence received since the January 1992 decision is so 
significant that it much be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the January 1992 decision by the 
RO, which denied service connection for cause of the 
veteran's death, is new and material and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  For the limtied purpose of 
reopening the appellant's claim, the Board is satisfied that 
the requirements of the VCAA have been met.  See also 
Quartuccio v. Principi (U.S. Vet. App. No. 01-997 June 19, 
2002)

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2001), 38 C.F.R. § 3.303 (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. 3.310 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

The veteran was service-connected for schizophrenia, 
undifferentiated type, rated 100 percent at the time of his 
death in February 1991.  His official certificate of death 
shows he died of an accidental death due to acute 
intoxication with morphine and codeine.  

The evidence of record at the time of the January 1992 RO 
decision is briefly summarized.  A July 1988 VA psychiatric 
examination noted active schizophrenia and on the examination 
report, it was reported that that he was delusional and did 
not care for anything.  The diagnosis was schizophrenia, 
chronic, undifferentiated type.  Treatment records from a 
private physician, Dr. R. C. G., noted that the veteran had 
expressed suicidal and homicidal threats.  Dr. G. also 
testified at a May 1990 RO hearing that the veteran had 
expressed suicidal and homicidal threats and that he was 
totally disabled.  The appellant testified that the veteran 
drank alcohol, but that he did not use drugs.

In January 1992 the RO denied service connection for the 
cause of the veteran's death.  At that time the RO determined 
that the cause of the veteran's death was not manifested 
during service or within the presumptive period.  The RO 
notified the appellant of that decision, but the appellant 
did not timely appeal the rating decision.  Accordingly, the 
January 1992 decision is final.  38 U.S.C.A. § 7105. However, 
the appellant may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

The evidence received since January 1992 decision includes a 
January 1994 and May 2000 statements from Dr. G. which are to 
the effect that the veteran used alcohol, morphine and 
codeine to self-medicate with regard to his psychiatric 
illness.

The Board finds that the evidence received since the January 
1992 is new and material in that it includes a medical 
opinion relating the cause of death to the service connected 
psychiatric disorder, an aspect of the appellant's claim not 
adjudicated in January 1992.  

Therefore, it is the judgment of the Board that the evidence 
received since the July 1982 Board decision is new and 
material.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To that extent only, the appeal is allowed.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

